No.    89-340
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      1390


STATE OF MONTANA,
                    Plaintiff and Respondent,
       -vs-
JOSEPH THOMAS JINDRICH,
                    Defendant and Appellant.




APPEAL FROM:        District Court of the Fourth Judicial ~istrict,
                    In and for the County of Missoula,
                    The Honorable Jack L. Green, Judge presiding.


COUNSEL OF RECORD:
              For Appellant:
                    Joseph Thomas Jindrich, Pro Se, Missoula, Montana
              For Respondent:
                    Hon. Marc Racicot, Attorney General, Helena, Montana
                    James Yellowtail, Asst. Atty. General, Helena
                    Robert L. Deschamps, 111, County Attorney, Missoula,
                    Montana



                                  Submitted on Briefs:     March 22, 1990
               --
              L
                                                Decided:   March 30, 1990
              -
              -2




       ,--
       ' -
       L
 .:C   C
Justice William E. Hunt, Sr., delivered the Opinion of the Court.

     Joseph Thomas Jindrich appeals from the verdict and judgment
of the District Court, Fourth Judicial District, Missoula County,
against him for Count I: driving without a valid driver's license,
a misdemeanor, as specified in 5 61-5-102, MCA, and Count 11:
failure to keep vehicle under control on a mountain roadway, a
misdemeanor, as specified in 5 61-8-361, MCA.        The defendant
represented himself at all stages of the proceedings. On February
13, 1989, a jury trial was held and the defendant was found guilty
on both counts.
     This Court finds substantial evidence in the record which
supports the jury verdict and the District Court's judgment that
the defendant shall be fined $25.00 on Count I and $30.00 on Count
I1 to be paid to the Clerk of the District Court; that the
defendant shall pay the cost of the jury in the amount of $250.80,
payable through the Clerk of the District Court; and that the
defendant shall pay a fee through the Clerk of the District Court
in the amount of $20.00 ($10.00 on each count) as provided in 5 4 6 -
18-236, MCA.
     Affirmed. Let remittitur issue forthwith. See Rules 34 and
35, M.R.App.P.
     Pursuant to Section I, Par. 3(c), Montana Supreme Court 1988
Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to the West Publishing Company.




We concur:             A